DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 12, Applicant argues that:
Yang creates a “click’ which is distinct from the present invention’s “rubbing”. But as disclosed in column 2 lines 39-43 and column 12 lines 50-64, Yang is also capable of a “drag” as well as a “click” feeling among various other haptic patterns. Thus, Yang is also capable of the present invention’s functions.
The feedback found in Yang has nothing to do with Kuroda’s system. But as both are vibration generation device, Kuroda’s device can also be used in a mobile devices to provide vibrating feedback to the user. Thus, there is motivation to provide a faster and accurate vibration as taught by Yang to modify Kuroda.
Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Yang et al. (US 8,682,396).
Regarding claim 1, Kuroda teaches a haptic transducer (1) comprising a magnetic plate (80), a plurality of coils (40a-40d) arranged around the edge (axial edge) of the magnetic plate (80), each coil (40a-40d) being separately coupleable to a signal generator ([0065]), the plate (80) being suspended from springy supports (51a-51d) anchored to a frame (20) surrounding the coils (40a-40d); wherein activation of said coils (40a-40d) laterally moves said magnetic plate (80; [0061]).

    PNG
    media_image1.png
    780
    559
    media_image1.png
    Greyscale

	Kuroda fails to teach such that a major axis of each coil is laterally aligned in plane with the plate.
	Yang teaches such that a major axis of each coil (102) is laterally aligned with the plate (103).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kuroda to incorporate Yang’s teaching 
	Regarding claim 4/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches comprising four coils (40a-40d) and the magnetic plate is coupled to the frame (20).
	Kuroda fails to explicitly disclose the magnetic plate is coupled to the frame by a plurality of Y shaped double clips, such that as the magnetic plate move towards or away from a corner in the line of pair of coiled springs, an effective length of the Y shape double clip is self adjusted.
Yang teaches the magnetic plate (103) is coupled to the frame (101) by a plurality of double clips (104; FIG 2), such that as the magnetic plate (103) move towards or away from a corner in the line of pair of coiled springs (102), an effective length of the double clip (104) is self adjusted.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kuroda to incorporate Yang’s teaching the magnetic plate is coupled to the frame by a plurality of Y shaped double clips, such that as the magnetic plate move towards or away from a corner in the line of pair of coiled springs, an effective length of the Y shape double clip is self adjusted, for the advantages of the elastic members have their own resonance frequency, they will intensively vibrate the magnetic moving part when an input signal corresponding to the resonance frequency of the elastic members is applied to the solenoid coil.
Regarding claim 6/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches wherein said coils (40a-40d) are helical coils.
Regarding claim 7/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches wherein the magnetic plate (70) is a permanent magnetic disc (60).
	Regarding claim 8/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches wherein one surface is north seeking and the opposite surface south seeking ([0047]).
	Regarding claim 9/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches wherein one end is north seeking and the opposite end is south seeking ([0047]).
Regarding claim 11/1, Kuroda in view of Yang was discussed above in claim 1. Yang further teaches wherein the frame (12, 13, 15) comprises a material selected from the group comprising aluminum, copper, wood, cardboard, plastic, fiber reinforced polymer and spring steel ([0042]; non-magnetic material can be any of the above).	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Yang et al. (US 8,682,396) as applied to claim1 above, and further in view of Albeck et al. (US 4,909,379).
Regarding claim 3/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches wherein there are four coils (40a-40d) around the magnetic plate (70) and the magnetic plate (70) is suspended by four springy supports (51a-51d) each coupled to a corner of the frame (20).
Kuroda in view of Yang fails to teach the magnetic plate is suspended by four wires.

Thus, it would have been obvious to one of ordinary skill in the art to replace the spring supports as taught by Kuroda in view Yang with the spring wire of Albeck. The replacing would be routine to one of ordinary skill in the art, as evidenced by Yang using different supports.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Yang et al. (US 8,682,396) as applied to claim1 above, and further in view of Wang et al. (US 2017/0222532).
Regarding claim 5/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda in view of Yang fails to teach comprising one or two further coils perpendicular to the plane of the four coils.
Wang teaches comprising one or two further coils (6) perpendicular to the plane of the four coils (driving coil 4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kuroda to incorporate Yang’s teaching comprising one or two further coils perpendicular to the plane of the four coils, for the advantages of more precise control of the motor ([0017]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0070635) in view of Kuroda (US 2013/0193779).
Regarding claim 12, Takeda teaches an array of magnetic plates (4) comprising adjacent staggered rows of alternating coils (12, 22) and magnetic plates (11, 21) coupled by coils (12, 22), so that each magnetic plate (4) is surround by four coils (12, 22), each coil (12, 22) having a major axis (Z axis) laterally aligned with said magnetic plate (11, 21), and each magnetic coil (12, 22) is sandwiched between two magnetic plates (4); wherein activation of said coils (12, 22) laterally moves said magnetic plates (11, 21; actuator capable of causing vibrations [Abstract]).

    PNG
    media_image2.png
    867
    484
    media_image2.png
    Greyscale

	Takeda fails to teach wherein each coil is separately connected to a signal processor such that signals may be transmitted to each and any coil separately.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takeda to incorporate Kuroda’s teaching wherein each coil is separately connected to a signal processor such that signals may be transmitted to each and any coil separately, for the advantages of allowing more dimensional movement by the motor ([0067]).
	Regarding claim 13/12, Takeda in view of Kuroda was discussed above in claim 12. Takeda further teaches wherein teach magnetic plate (4) is further coupled to one or two frame (5) elements that are out of the plane of the array (through screws 59), providing three dimensional support (FIG 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834